            Case 1:19-cr-00325-LY Document 37 Filed 04/24/20 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

United States of America                            §
                                                    §
v.                                                  §                   1:14-cr-149-LY-1
                                                    §                   1:19-cr-325-LY-1
Darneshia Battle,                                   §
              Defendant                             §

                                                ORDER

     Before the Court is Defendant’s Unopposed Motion to Reopen Detention Hearing Pursuant to

18 U.S.C. § 3142(f), filed April 22, 2020 (the “Unopposed Motion”) (Dkt. No. 55 in case No. 1:14-

cr-149-LY; Dkt. No. 32 in case No. 1:19-cr-325-LY). On April 23, 2020, the District Court

referred the Unopposed Motion to the undersigned for disposition (Dkt. No. 56 in case No. 1:14-

cr-149-LY; Dkt. No. 34 in case No. 1:19-cr-325-LY).

     Ms. Battle has been detained since December 23, 2019. On March 9, 2020, she pled guilty to

one count of Wire Fraud, in violation of 18 U.S.C. § 1343, and one count of Aggravated Identity

Theft, in violation of 18 U.S.C. § 1028A, in case No. 1:19-cr-325-LY. She also faces a pending

petition to revoke her supervised release from a prior offense in case No. 1:14-cr-149-LY.

     Ms. Battle now moves to reopen her detention hearing, pursuant to 18 U.S.C. § 3142(f). Under

§ 3142(f)(2)(B), a detention hearing may be reopened

                 at any time before trial if the judicial officer finds that information
                 exists that was not known to the movant at the time of the hearing and
                 that has a material bearing on the issue whether there are conditions of
                 release that will reasonably assure the appearance of such person as
                 required and the safety of any other person and the community.

Ms. Battle must establish by clear and convincing evidence that she will not flee or pose a danger

to the safety of any other person or to the community. See 18 U.S.C. § 3143(a)(1); FED. R. CRIM.

P. 32.1(a)(6).


                                                    1
           Case 1:19-cr-00325-LY Document 37 Filed 04/24/20 Page 2 of 3




   In support of the Unopposed Motion, Ms. Battle submits a letter from Darwin McKee, an

Austin attorney licensed for 43 years, stockbroker, and former Travis County Commissioner.

Mr. McKee states in the letter that he has secured and will maintain in his name the home where

Ms. Battle’s three young children are currently living and will make it available for Ms. Battle’s

use. Mr. McKee also states that he will “provide a level of employment consistent with maintaining

the home for the children” with his law office.

   The Government does not oppose Ms. Battle’s release, but requests that she be required to

wear an electronic monitor.

   Having carefully considered the Unopposed Motion and all information available in both cases,

the Court finds that Mr. McKee’s present offer of support was not known to the movant at the time

of the hearing and has a material bearing on whether conditions of release exist that will reasonably

assure Ms. Battle’s appearance as required and the safety of any other person and the community.

As an Austin native, lifelong area resident, and single mother of three young children, and with

Mr. McKee serving as her custodian, the Court finds that Ms. Battle is unlikely to flee. With a

pattern of criminal activity similar to the charges for which she awaits sentencing, including while

under supervision, Ms. Battle may pose a danger to the community in the nature of financial loss.

This danger is serious, but not of the magnitude of the danger posed by a defendant with a history

of violent behavior, and Ms. Battle has not been charged with any violent or drug trafficking

offense. The Court finds that Ms. Battle has shown by clear and convincing evidence that there are

conditions of release that will reasonably assure her appearance as required and the safety of the

community.




                                                  2
           Case 1:19-cr-00325-LY Document 37 Filed 04/24/20 Page 3 of 3




   For the foregoing reasons, IT IS ORDERED that Defendant’s Unopposed Motion to Reopen

Detention Hearing Pursuant to 18 U.S.C. § 3142(f) (Dkt. No. 55 in case No. 1:14-cr-149-LY;

Dkt. No. 32 in case No. 1:19-cr-325-LY) is hereby GRANTED.

   IT IS FURTHER ORDERED that Defendant Darneshia Battle is released pending sentencing

and final revocation hearing on the conditions set by the Court in the Order Setting Conditions of

Release.

   SIGNED on April 24, 2020.



                                                SUSAN HIGHTOWER
                                                UNITED STATES MAGISTRATE JUDGE




                                                3
